Title: To Thomas Jefferson from James Madison, 25 April 1826
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpr
                            Apl 25. 1826
                        
                    I have recd yours of the 21st  The refusal of the Offer to Mr Wirt. inviting as it was. does not suprize me. It is very gratifying to learn that Mr Lomax takes so well with everybody, I hope his success will make some amends. for the delay in filling the Chair which is to receive him.I have made a beginning with Capt. Peyton as the consignee of my business at Richmond, as recommended in yours of the 8th inst.Affectionately yoursJames Madison